DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12, 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schanz et al. (US 8,881,565).
Regarding claim 12, Schanz discloses luggage 5 of a motorcycle separably associated with a support frame 8 configured to be associable with a frame of a motorcycle, wherein said support frame comprises at least one engageable element (see lower portion of frame 8 as in Figure 2 which is engaged with surface 7), said luggage comprising: a control mechanism 2 comprising at least one control lever 26; a hooking mechanism 6 comprising at least one engagement element 7 being configured to pass from a position of engagement (Figure 2) with said at least one engageable element of said support frame and a position of disengagement (Figure 1) from said at least one engageable element; and a lever system  comprising at least one cord 3 comprising a first end connected to said control mechanism and a second end connected to said hooking mechanism (see Figure 5).
Regarding claim 19, said control lever 26 is rotatably mounted to said luggage and said control lever is connected to said first end of said at least one cord 3 of said lever system, said control lever being configured to rotate about a pin 25, passing from a first position to a second position, said first position corresponds to said position of engagement between said engagement element and said at least one engageable element, and said second position corresponds to said position of disengagement between said engagement element 7 and said at least one engageable element at 8.
Regarding claim 20, Schanz discloses wherein said second position of said control lever 26 comprises that said control lever pulls said at least one cord 3 causing said engagement element 7 to pass from said position of engagement to said position of disengagement with said at least one engageable element 8.
Regarding claim 21, Schanz discloses an assembly kit, comprising: at least one of the luggage 5 of the motorcycle according to claim 12; and the support frame 8 configured to be associable with the frame of the motorcycle, wherein said support frame comprises at least one of the engageable element (see bottom surface of 8).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Schanz et al. (US 8,881,565) in view of Visenzi (EP 1,065,139 A1).
Regarding claims 13-17, Schanz discloses the invention substantially as claimed but discloses the engagement element 6/7 being a rotatable member rather than a slidable member, wherein the hooking mechanism includes an elastic return element, a through opening on the hooking element, and a through opening on the engageable member.  However, Visenzi discloses an alternate locking mechanism on a motorcycle luggage, wherein locking mechanism includes an engagement element 5 (formed as an engagement tooth) that is slidably mounted with said luggage to pass from a position of engagement (Figure 8A) to a position of disengagement (Figure 8B) from an engageable element 4, wherein the engagement element of the hooking mechanism comprises at least one elastic return element 6 that passes from a position of maximum elongation (Figure 8A) to a position of minimum elongation (Figure 8B), wherein a through opening 11 is arranged at the hooking mechanism, wherein said through opening is configured to allow a passage of the engageable element 4 between the exterior of said luggage and said hooking mechanism. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to replace the locking mechanism (specifically the engagement and engageable elements) of Schanz with the slidably locking mechanism of Visenzi in order to provide an alternate locking mechanism that may be less prone to inadvertent disengagement. 
Allowable Subject Matter
Claims 16, 18, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY NELSON SKURDAL whose telephone number is (571)272-9588. The examiner can normally be reached Mon-Fri 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COREY N SKURDAL/               Primary Examiner, Art Unit 3734